Citation Nr: 0636889	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that further development 
is needed before a decision can be issued on the merits of 
the claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the duties to notify and assist, are met.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  The specific bases for remand 
are set forth below.

The veteran contends that he suffers from prostate cancer as 
a result of exposure to Agent Orange while he was stationed 
at Anderson Air Force Base (Anderson) in Guam between March 
23, 1966 and August 20, 1966.  He asserts that he came into 
contact with the herbicide during his duty as crew chief of 
B-52s, as he was responsible for cleaning the exterior hulls 
of B-52s and C-130s after they returned from Vietnam.  The 
veteran reports that the C-130s were used to spray Agent 
Orange.  See October 2000 VA Form 21-4138; February 2001 VA 
Form 9; statements in support of claim dated September 2001, 
September 2002, and March 2006; August 2001 hearing 
transcript.  A June 2001 statement from H.L. Morrison 
indicates that he was stationed with the veteran in Guam and 
asserts that it was very likely for an individual to come in 
contact with Agent Orange from washing the spray plane 
without protective gear.  

The Board submitted a request to the National Personnel 
Records Center (NPRC) in April 2002, asking the NPRC to 
furnish the veteran's entire personnel file and to provide 
personnel records showing dates and places of assignments and 
duties.  The NPRC responded that despite an extensive and 
thorough search, it was unable to locate the records 
identified.  The NPRC concluded that the records either did 
not exist, that it did not have them, or that further efforts 
to locate them at NPRC would be futile.  

A second request to the NPRC was made by the Appeals 
Management Center (AMC) in May 2005, asking the NPRC to 
furnish the veteran's entire personnel file and to provide 
information on whether the veteran had been exposed to Agent 
Orange while stationed at Anderson.  A June 2005 response 
from NPRC indicated that the veteran's record had been 
charged out to Air Force Headquarters and had not been 
returned.  The NPRC further noted that the VA Form 3101 had 
been forwarded and that any follow up requests should be 
addressed to that office.  

It appears from a review of the record that Air Force 
Headquarters forwarded the veteran's DD 214 in July 2005.  
Air Force Headquarters failed to indicate, however, whether 
the veteran's entire personnel file was still located there 
and whether the veteran may have been exposed to Agent Orange 
during his tour of duty in Guam.  In light of the foregoing, 
the Board finds that further development is needed to 
determine whether the veteran was exposed to Agent Orange 
while he was stationed in Guam.  The Board notes that 
specific procedures are in place to guide the regional office 
(RO) in verifying exposure in locations other than the 
Republic of Vietnam (RVN) or along the demilitarized zone 
(DMZ) in Korea.  The RO must follow these procedures in its 
effort to verify the veteran's alleged exposure to Agent 
Orange in Guam.  

In addition, although it appears that some of the veteran's 
personnel records have been associated with the claims file, 
the RO should clarify whether the complete personnel file is 
located at Air Force Headquarters since the NPRC indicated 
the veteran's records had been transferred there.  

This appeal arises from a rating decision in November 2000.  
In that same month, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) changed VA's obligations concerning notification 
and assistance given to the claimant.  Although the Board 
provided the appellant with notice of the VCAA in 2002, and 
the veteran was given the text of 38 C.F.R. § 3.159, the 
regulation implementing the VCAA, in the November 2005 
supplemental statement of the case (SSOC), and with notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
the June 2006 SSOC, the veteran has never been given a 
letter, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), by the agency of original jurisdiction.  

As additional development is needed, the RO will also have an 
opportunity to ensure that the veteran has been given the 
notices required by 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and the relevant case law concerning the statute 
and regulation.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Conduct all appropriate development 
to verify whether the veteran was exposed 
to Agent Orange while stationed in Guam.

3.  Request the veteran's complete 
personnel file from Air Force 
Headquarters.  If the records are not 
there, Air Force Headquarters should 
indicate whether the records do not exist 
and whether further efforts to locate 
them would be futile.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
